Citation Nr: 1039997	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  08-19 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for a right knee disability, 
claimed as secondary to service-connected disabilities.

2. Entitlement to service connection for a left knee disability, 
claimed as secondary to service-connected disabilities.

3. Entitlement to service connection for a left hip disability, 
to include as secondary to service-connected disabilities.

4. Entitlement to service connection for a low back disability, 
to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 
1977 to June 1980.  He died in June 2010.  These matters are 
before the Board of Veterans' Appeals (Board) on appeal from an 
August 2006 rating decision of the Portland, Oregon Department of 
Veterans Affairs (VA) Regional Office (RO).  In June 2010, the 
case was remanded for additional development.


FINDINGS OF FACT

1. On June 22, 2010, the Board remanded the Veteran's claims of 
service connection for a right knee disability, left knee 
disability, left hip disability, and low back disability, for 
additional evidentiary development.

2. In September 2010, the Board received notice that the Veteran 
died on June [redacted], 2010.


CONCLUSION OF LAW

Due to the death of the appellant on June [redacted], 2010, vacatur of the 
Board's June 22, 2010, remand is warranted; the Board has no 
jurisdiction to adjudicate the merits of these claims at this 
time.  38 U.S.C.A. §§ 7103(c), 7104(a) (West 2002); 38 C.F.R. 
§§ 20.904, 20.1302 (2010); but see Veterans' Benefits Improvement 
Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 
(2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on its 
own motion, when a claimant has been denied due process of law or 
has been granted benefits based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.  

In a June 22, 2010 remand, the Board returned the Veteran's 
claims of service connection for a right knee disability, a left 
knee disability, a left hip disability, and a low back disability 
to the RO via the Appeals Management Center in Washington, DC, so 
that the Veteran could be scheduled for a VA orthopedic 
examination to determine whether any of the aforementioned 
disabilities had been caused or aggravated by his service-
connected bilateral ankle disabilities or pes planus.  In 
September 2010, while the adjudication of the Veteran's appeal 
was pending, the Board received notification in the form of an 
SSA inquiry sheet that the Veteran had died on June [redacted], 2010.  
Because the Veteran's death occurred prior to the Board's June 
22, 2010 remand, the June 2010 remand is moot and must be 
vacated.

As a matter of law, appellants' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho 
v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits 
has become moot by virtue of the death of the appellant and must 
be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the veteran.  38 C.F.R. § 20.1106.  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA regional office (RO) from which the 
claim originated (listed on the first page of this decision).  


ORDER

The June 22, 2010, Board remand addressing the issues of service 
connection for a right knee disability, a left knee disability, a 
left hip disability, and a low back disability is vacated, and 
the appeals are dismissed. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


